HOLLAND, District Judge.
It is very evident that the jury in this case intended to render a verdict in favor of the plaintiff for $2,500, with interest from the 1st day of July, 1902, to the date of the rendition of the verdict, which was April 20, 1906, so that the verdict should have been for $3,070.40 instead of $2,500. The verdict was rendered late in the day, and the jury separated. The following day, however, all the jurors signed an affidavit that it was their intention that the verdict should be for $2,500, with interest thereon from July 1, 1902. Under the circumstances we are of the opinion *965íhat the court is authorized to correct the verdict to conform to the intention of the jury. Burlingame v. Central Railway (C. C.) 23 Fed. 706; Cope v. Kidnev, 115 Pa. 228, 8 Atl. 836; Murphy v. Stewart, 43 U. S. 263, 11 L. Ed. 261.
The order of the court, therefore, is that judgment he entered in favor of the plaintiff, Thomas R Elliott, and against the defendants, John O. Gilmore and Charles 4'. Schoen, for the sum of $3,07'0.40.